DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 05/19/2022, in which claim 1 was amended, claims 16-39, 46, 54-67 were cancelled, claims 43-45, 47-53 were withdrawn, has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “a thickness greater than about 50 .mu.m” which should be written as -- a thickness greater than about 50 [Symbol font/0x6D]m--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation “a thickness greater than about 50 .mu.m” which covers a range up to infinity. However, Applicant has not provided support evidence to have possession of a thickness up to infinity. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a thickness greater than about 50 .mu.m” which covers a range with undefined upper limit. Therefore, the metes and bounds are unclear and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Pub. 20180122780).
Regarding claim 1, Chen et al. discloses in Fig. 2H an electronic device package, comprising: 
a substrate [260]; 
first [242] and second [172] and third [the right 132] electronic components in a stacked configuration, wherein each of the first [242] and second [172] electronic components includes an electrical interconnect portion [pads 246 and 176] exposed toward the substrate [260], wherein the first electronic component [242] is between the second electronic component [172] and the substrate [260], wherein the second electronic component [172] is between the first electronic component [242] and the third electronic component [the right 132], wherein the third electronic component [the right 132] has a first lateral edge within a footprint of the second electronic component [172], and wherein the third electronic component [right 132] has a second lateral edge [132c] outside of the footprint of the second electronic component [172], the second lateral edge [132c] opposite the first lateral edge; 
a mold compound [180 and 250] encapsulating the first [242] and second [172] electronic components [paragraph [0092]]; 
a first electrically conductive post [the left 210] extending through the mold compound [180 and 250] between a first electrical interconnect portion [the left 176] of the second electronic component [172] and the substrate [260], the first electrically conductive post [the left 210] laterally adjacent a first side [left side] of the first electronic component [242]; 
a second electrically conductive post [the right 210] extending through the mold compound [180 and 250] between a second electrical interconnect portion [right 176] of the second electronic component [172] and the substrate [260], the second electrically conductive post [the right 210] laterally adjacent a second side [right side] of the first electronic component [242], the second side [right side] opposite the first side [left side]; and 
a third electrically conductive post [160 and 210 on the right] extending through the mold compound [180 and 250] between an electrical interconnect portion [pad 136] of the third electronic component [the right 132] and the substrate [260], the third electrically conductive post [160 and 210 on the right] laterally adjacent the second electrically conductive post [the right 210].

    PNG
    media_image1.png
    468
    958
    media_image1.png
    Greyscale



Regarding claims 2 and 9, Chen et al. discloses in Fig. 2H 
wherein the first electrically conductive post extends from the substrate [260];
wherein the first electrically conductive post extends from the first electrical interconnect portion.

    PNG
    media_image2.png
    468
    958
    media_image2.png
    Greyscale


Regarding claims 13-14, Chen et al. discloses in paragraph [0035] 
wherein the first electrically conductive post [210] comprises a metal material;
wherein the metal material comprises copper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 20180122780) as applied to claim 2 in view of Fang et al. (US Pub. 20170186737).
Regarding claims 3-5 and 7, Chen et al. discloses in Fig. 2H and paragraph [0048] wherein the first electrically conductive post terminates at a conductive bump material [178].
Chen et al. fails to disclose
the conductive bump material comprises a solder material, wherein the first electrically conductive post terminates at the solder material;
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof;
 wherein the solder bump is associated with the first and second electrical interconnect portions.
Fang et al. discloses in Fig. 1, Fig. 7, paragraph [0017], [0046]-[0048] 
the conductive bump material comprises a solder material [324], wherein the first electrically conductive post [323B and 323] terminates at the solder material [324];
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof [Tin-Silver solder];
 wherein the solder bump [324] is associated with the first electrical interconnect portion [313].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Chen et al. to include the conductive bump material comprises a solder material, wherein the first electrically conductive post terminates at the solder material; wherein the solder material comprises at least one of a solder bump and a solder cap; wherein the solder material comprises silver, tin, or a combination thereof; wherein the solder bump is associated with the first electrical interconnect portion. The ordinary artisan would have been motivated to modify Chen et al. in the above manner for the purpose of providing suitable method and material to couple the first flip-chip bumps to the corresponding electrodes [paragraph [0017] of Fang et al.].
Claims 1-5, 7, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20160284668) in view of Fang et al. (US 20170186737).
Regarding claim 1, Chen discloses in Fig. 2 an electronic device package, comprising: 
a redistribution layer [130]; 
first [104’] and second [110] and third [116] electronic components in a stacked configuration, wherein each of the first [104’] and second [110] electronic components includes an electrical interconnect portion [landing area] exposed toward the redistribution layer [130], wherein the first electronic component [104’] is between the second electronic component [110] and the redistribution layer [130], wherein the second electronic component [110] is between the first electronic component [104’] and the third electronic component [116], wherein the third electronic component [116] has a first lateral edge within a footprint of the second electronic component [110], and wherein the third electronic component [116] has a second lateral edge outside of the footprint of the second electronic component [110], the second lateral edge opposite the first lateral edge; 
a mold compound [128] encapsulating the first [104’] and second [110] electronic components [paragraph [0018]]; 
a first electrically conductive post [the right 114] extending through the mold compound [128] between a first electrical interconnect portion [110A’] of the second electronic component [110] and the redistribution layer [130], the first electrically conductive post [the right 114] laterally adjacent a first side [right side] of the first electronic component [104’]; 
a second electrically conductive post [the left 114] extending through the mold compound [128] between a second electrical interconnect portion [left 110A’] of the second electronic component [110] and the redistribution layer [130], the second electrically conductive post [the left 114] laterally adjacent a second side [left side] of the first electronic component [104’], the second side [left side] opposite the first side [right side]; and 
a third electrically conductive post [120] extending through the mold compound [128] between an electrical interconnect portion [116A] of the third electronic component [116] and the redistribution layer [130], the third electrically conductive post [120] laterally adjacent the second electrically conductive post [114].

    PNG
    media_image3.png
    469
    888
    media_image3.png
    Greyscale

Chen fails to disclose
the redistribution layer is a substrate.
Fang et al. discloses in Fig. 1, paragraph [0003], paragraph [0019]
the redistribution layer [140] is a substrate.

    PNG
    media_image4.png
    374
    718
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Chen to include the redistribution layer is a substrate. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of providing a fan out multi-chip stacked package having reduced thickness [paragraph [0003] and paragraph [0019] of Fang et al.].

Regarding claims 2 and 9, the combination of Chen and Fang discloses
wherein the first electrically conductive post extends from the substrate [the redistribution layer]; 
wherein the first electrically conductive post extends from the first electrical interconnect portion [110A’]; 


    PNG
    media_image3.png
    469
    888
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    374
    718
    media_image4.png
    Greyscale

Regarding claims 3-5 and 7, Chen fails to disclose
a solder material, wherein the first electrically conductive post terminates at the solder material;
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof;
 wherein the solder bump is associated with the first and second electrical interconnect portions.
Fang et al. discloses in Fig. 1, Fig. 7, paragraph [0017], [0046]-[0048] 
a solder material [324], wherein the first electrically conductive post [323B and 323] terminates at the solder material [324];
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof [Tin-Silver solder];
 wherein the solder bump [324] is associated with the first electrical interconnect portion [313].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Chen to include a solder material, wherein the first electrically conductive post terminates at the solder material; wherein the solder material comprises at least one of a solder bump and a solder cap; wherein the solder material comprises silver, tin, or a combination thereof; wherein the solder bump is associated with the first electrical interconnect portion. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of providing suitable method and material to couple the first flip-chip bumps to the corresponding electrodes [paragraph [0017] of Fang et al.].

Regarding claim 10, Chen fails to disclose
a die attach film disposed between the first and second electronic components.
Fang et al. discloses in Fig. 1, Fig. 7, paragraph [0016], [0047]
a die attach film [114 or 314] disposed between the first [lower chip 111] or [311B] and second [upper chip 111] or [311A] electronic components.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Chen et al. to include a die attach film disposed between the first and second electronic components.  The ordinary artisan would have been motivated to modify Chen et al. in the above manner for the purpose of adhering the chips to form the chip stacked assembly [paragraph [0016] of Fang et al.].

Regarding claims 13-14, Chen et al. discloses in Fig. 2 and paragraph [0027]
wherein the first electrically conductive post [114] comprises a metal material;
wherein the metal material comprises copper.
Fang et al. also discloses in Fig. 7, paragraph [0017]
wherein the metal material comprises copper.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20160284668) in view of Fang et al. (US 20170186737) as applied to claim 4 above and further in view of Wu et al. (US Pub. 20140327464).
Regarding claim 6, Chen and Fang et al. fails to disclose 
wherein the solder bump comprises a microbump.
Wu et al. discloses in Fig. 3, paragraph [0022], [0026], [0028], [0030], [0036] and claim 13  
wherein the solder bump [310] comprises a microbump.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wu et al. into the method of Chen and Fang et al. to include wherein the solder bump comprises a microbump. The ordinary artisan would have been motivated to modify Chen and Fang et al. in the above manner for the purpose of providing reduced-size solder bump to adapt with the desired device miniaturization, to increase chip to package I/O interconnects, to enable extra available space on the surface of semiconductor device and increase package yield [paragraph [0022], [0026] of Wu et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20160284668) in view of Fang et al. (US 20170186737) as applied to claim 7 above and further in view of Angle et al. (US Pub. 20170290521).
Regarding claim 8, Chen and Fang et al. fails to disclose
the solder material comprises the solder bump and a solder cap;
wherein the solder cap is associated with the solder bump.
Angle et al. discloses in Fig. 11, paragraph [0085]-[0086]
the solder material comprises a solder bump [1026] and a solder cap [1119a];
wherein the solder cap [1119a] is associated with the solder bump [1026].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Angle et al. into the method of Chen and Fang et al. to include the solder material comprises the solder bump and a solder cap; wherein the solder cap is associated with the solder bump. The ordinary artisan would have been motivated to modify Chen and Fang et al. in the above manner for the purpose of improving solder wettability between the chip and the electrically conductive post [paragraph [0086] of Angle et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20160284668) in view of Fang et al. (US 20170186737) as applied to claim 1 above and further in view of Gerber et al. (US Pat. 5401913).
Regarding claims 11 and 12, Chen discloses in paragraph [0025] a thickness of the first electrically conductive post can be adjusted (by adjusting the cross-sectional area of the holes O2 or O2’. 
Chen fails to disclose
wherein the first electrically conductive post has a thickness greater than about 50 µm.
wherein the first electrically conductive post has a resistance less than about 0.1 ohms.
Gerber discloses in Fig. 11, column 6, lines 58-68, column 7 
wherein the electrically conductive post [bump, via 80-86] has a thickness greater than about 50 µm [bump diameter less than 200 µm];
wherein the electrically conductive post [bump, via 80-86] has a resistance less than about 0.1 ohms.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gerber into the method of Chen to include wherein the first electrically conductive post has a thickness greater than about 50 µm; wherein the first electrically conductive post has a resistance less than about 0.1 ohms. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of providing suitable thickness and electrical resistance of the electrically conductive post to provide an improved electrical connection and to increase interconnect density [column 7 of Gerber]. Further, the ordinary artisan would have been motivated to modify Chen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20160284668) in view of Fang et al. (US 20170186737) as applied to claim 1 above and further in view of Kang et al. (US Pub. 20040262774).
Regarding claim 15, Chen and Fang et al. fails to disclose
wherein the mold compound comprises an epoxy.
Kang discloses in Fig. 6 and paragraph [0050]
wherein the mold compound [93] comprises an epoxy.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kang et al. into the method of Chen and Fang et al. to include wherein the mold compound comprises an epoxy. The ordinary artisan would have been motivated to modify Chen and Fang et al. in the above manner for the purpose of providing suitable material of the molding compound [paragraph [0050] of Kang et al.]. 

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 20160284668) in view of Fang et al. (US 20170186737) as applied to claim 1 above and further in view of Zhao et al. (WO2016049940A1).
Regarding claims 40-42, Chen and Fang et al. fails to disclose
a computing system, comprising: 
a motherboard; and 
an electronic device package as in claim 1 operably coupled to the motherboard;
	wherein the computing system comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof;
 a processor, a memory device, a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard.
Zhao et al. discloses in Fig. 10, Fig. 13, paragraph [0053]-[0057] 
a computing system [1300], comprising: 
a motherboard [1302]; and 
an electronic device package as in any one of claim 1 operably coupled to the motherboard [1302][paragraph [0053]];
wherein the computing system [1300] comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof [paragraph [0053]];
a processor [1312], a memory device [1320], a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard [1302].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhao et al. into the method of Chen and Fang et al. to include a computing system, comprising: a motherboard; and an electronic device package as in claim 1 operably coupled to the motherboard; wherein the computing system comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof; a processor, a memory device, a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard. The ordinary artisan would have been motivated to modify Chen and Fang et al. in the above manner for the purpose of providing suitable electronic apparatus in which the electronic assemblies disclosed by Chen et al. and Fang et al. can be used [paragraph [0053]-[0056] of Zhao]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 40-42 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Accordingly, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822